DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the preliminary amendment of 03 October 2019, claims 2-7, 11, 15, 16, 19-21, 23, 24, 26, 28, and 29 are canceled and claims 32-48 are added, leaving claims 1, 8-10, 12-14, 17, 18, 22, 25, 27, and 30-48 pending.

Election/Restrictions
Claims 8-10, 12, 14, 22, 25, 27, 36-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 May 2021.
Applicant’s election of Helmet Species 3, shown in figs 26-28 and Core Species I, core embodiment 140 in figure 28 , corresponding to claims 1, 13, 17-18, and 30-35.  in the reply filed on 10 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 8 recites an openable cervical protector, which is a feature of modular cervical protector 55, part of helmet 10, shown in figure 5.  See page 16 line 3-13 of the originally filed disclosure.  The elected helmet 200 has a cervical protector 255 that is removable but there is no disclosure of it being openable.  Therefore, claim 8 is withdrawn for being drawn to a nonelected species.
Claim 9 recites compression springs.  Springs 56 are not a feature of the elected core species.  The elected core species is drawn to shock absorbing structures 140.  As set forth on page 22 line 19 – page 23 line 2 of the originally file disclosure, shock absorbing structures 140 are used “instead of springs 56.”  Furthermore, shock absorbing structure 140 are leaf springs and not the claimed coil, helical, or wave springs.  Therefore, claim 9 is drawn to the core embodiment shown in figure 21 and not the elected core embodiment shown in fig 28.  Claim 9 is withdrawn for being drawn to a nonelected species.
Claim 12 is withdrawn because it depends from claim 9, which is drawn to a nonelected species.  Furthermore, claim 12 recites a core comprising compression springs and at least one shock absorbing structure, which is not supported by the disclosure.  As set forth above, springs 56 and shock absorbing structures 140 are disclosed as alternative core embodiments, and the disclosure does not support a single core having both springs 56 and shock absorbing structures 140.

Claim 41 recites the set of chambers is filled with a polymer.  The chambers 258 of the elected embodiment are “filled with one or more of the shock absorbing structures” but not polymer.  The disclosure does support the figure 9 embodiment having “Chambers 58 between the springs 56 and side chambers 60 may be filled with a viscous polymer or gas to dampen recoil of the springs 56 and vary in density as a function of placement along the skull 64.”  Therefore, claim 41 is drawn to the figure 9 embodiment and not the elected embodiment shown in figs 26-28.  Claim 41 is withdrawn for being drawn to a nonelected species.
Claim 42 recites an inner core.  The disclosure only supports chambers 58 having an inner core (“Chambers 58 between the springs 56 5and chambers 60 also have, in some embodiments, an inner core that is porous, trabecular, or honeycomb, or any combination thereof, in geometric structure.”).  There is no disclosure of the elected chambers 258 having an inner core.  Claim 42 is withdrawn for being drawn to a nonelected species.
The requirement is made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1, “wherein the cervical protector is configured to allow the insertion of one or more of cooling packs and diagnostic devices,” and particularly the phrase “one or more.”  Page 25 line 14-17 of the originally filed specification recites inserting cooling pads or an instrumentation pack, not cooling pads and an instrumentation pack.  Therefore the specification supports wherein the cervical protector is configured to allow the insertion of cooling packs or diagnostic devices, but not one or more of cooling packs and diagnostic devices.

Claim Objections
Claim 33 is objected to because of the following informalities:  in line 3, insert –said—before “at least one shock absorbing structure” for proper antecedent basis to claim 32.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suddaby (US 20140173810 A1).

As to claim 1, Suddaby discloses a helmet (“HELMET WITH MULTIPLE PROTECTIVE ZONES,” title), comprising: a helmet body (helmet 10), comprising a core surrounded by a shell (shell 12 as shown in figs 10A and 10B, the core being the elements internal to the shell 12); and a cervical protector (see annotated fig 2 below), wherein the core comprises an internal shock absorbing structure that is less rigid than the shell (at least leaf springs 41, figs 10A and 10B show that a force that flexes the leaf springs 41 does not flex the shell 12), and wherein the cervical protector is configured to allow the insertion of one or more of cooling packs and diagnostic devices (capable of allowing, for example, cooling packs or diagnostic devices may be inserted between the cervical protector and the wearer’s head).

    PNG
    media_image1.png
    395
    511
    media_image1.png
    Greyscale


As to claim 13, Suddaby discloses the helmet as recited in claim 1, wherein the core comprises at least one shock absorbing structure selected from the group consisting of honeycomb structures, hexagonal 3structures, leafspring structures (leaf springs 41), helical structures, tetrahedral structures, beam structures, wire structures, web structures, trabecular structures, cage structures, truss structures, and concave tetrahedral structures.

As to claim 32, Suddaby discloses a device (“HELMET WITH MULTIPLE PROTECTIVE ZONES,” title) configured for absorbing, dissipating and deflecting impact energy (capable of and intended to absorb, dissipate, and deflect) comprising: a shell component (combination 12 and 20) comprising: an outer shell (12); an inner shell (20); The outer protective zone is formed by outer shell 12 and is preferably manufactured from rigid, impact resistant materials such as metals, plastics such as polycarbonates, ceramics, composites and similar materials well known to those having skill in the art.” and pp 0067 discloses, “Inner shell 20 forms an anchor zone and is preferably manufactured from rigid, impact resistant materials such as metals, plastics such as polycarbonates, ceramics, composites and similar materials well known to those having skill in the art. Inner shell 20 and outer hell 12 are slidingly connected at sliding connection 22.”).  

As to claim 33, Suddaby discloses the device configured for absorbing, dissipating and deflecting impact energy of claim 32, wherein the trabecular core further 

As to claim 34, Suddaby discloses the device configured for absorbing, dissipating and deflecting impact energy of claim 32, wherein the trabecular core 7further comprises a set of springs selected from the group consisting of: coil springs, helical springs, wave springs and leaf springs (leaf springs 41).  

As to claim 35, Suddaby discloses the device configured for absorbing, dissipating and deflecting impact energy of claim 33, wherein the trabecular core further comprises a set of springs selected from the group consisting of: coil springs, helical springs, wave springs and leaf springs (leaf springs 41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suddaby (US 20140173810 A1).

As to claim 17, Suddaby discloses a helmet (“HELMET WITH MULTIPLE PROTECTIVE ZONES,” title), comprising: a body (helmet 10) configured to cover the head and face of a wearer (capable of covering and intended to cover) and having an aperture (see annotated fig 2 below) configured to be located around the eyes of the wearer when the helmet is worn (capable of being and intended to be located), the body comprising a shell around a core (shell 12 as shown in figs 10A and 10B, the core being the elements internal to the shell 12) comprising an internal shock absorbing structure that is less rigid than the shell (at least leaf springs 41, figs 10A and 10B show that a force that flexes the leaf springs 41 does not flex the shell 12); wherein the internal shock absorbing structure comprises at least one shock absorbing structure selected from the group consisting of honeycomb structures, hexagonal structures, leafspring structures (leaf springs 41), helical structures, tetrahedral 4structures, beam structures, wire structures, web 
Suddaby does not disclose a visor covering the aperture of the body; and a removable cervical protective cover attached to a base of the body and configured to protect the wearer's neck.
Suddaby does disclose the body having face protection device attachments 18a and 18b for attaching visors and facemasks (pp 0066).  Therefore, although Suddaby does not expressly disclose a visor covering the aperture, Suddaby’s shell is obviously intended to receive a visor.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the aperture of Suddaby with a visor for the purpose of protecting the wearer’s face.
Suddaby discloses other embodiments in figures 14A, 14B, and 16, which have removable cervical protective covers attached to a base of the body and configured to protect the wearer's neck (103b and 103c).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a base of the body with a removable cervical protective cover for the purpose of protecting the wearer’s head and neck and allowing ease of donning and doffing.

    PNG
    media_image2.png
    395
    511
    media_image2.png
    Greyscale


As to claim 18, Suddaby as modified does not disclose the helmet as recited in claim 17, wherein the visor comprises a transparent material.  Transparent visors are old and well known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a transparent visor, to allow the wearer to see.

As to claim 30, Suddaby as modified discloses the helmet as recited in claim 17, wherein the removable cervical protective cover comprises an internal shock absorbing core (this is the obvious result of the modification presented in the rejection of claim 17 above).  

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See similar helmets using leaf springs for shock absorption on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732